DISMISS and Opinion Filed May 6, 2019




                                           S
                                 Court of Appeals
                                                  In The


                          Fifth District of Texas at Dallas
                                        No. 05-19-00332-CV

          KATAYOUN MOHAMMADI-JAVIDI AND ILA BIGVAND, Appellants
                                 V.
                       BRIAN ROBINSON, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-00825-2017

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       The Court has before it appellee’s motion to dismiss appeal for want of jurisdiction.

Appellee asserts this Court lacks jurisdiction over this appeal because appellants’ notice of appeal

was untimely filed. Appellants did not file a response.

       When a party files a timely post-judgment motion extending the appellate timetable, a

notice of appeal is due ninety days or, with an extension motion, one hundred-five days after the

date a judgment is signed. See TEX. R. APP. P. 26.1(a)(1), 26.3. Without a timely notice of appeal,

this Court lacks jurisdiction. See id. 25.1(b).

       The trial court signed the final judgment in this case on December 11, 2018. On January 2,

2019, appellants filed a timely motion for new trial. The notice of appeal was therefore due on

March 11, 2019 or, with an extension motion, March 26, 2019. See id. 26.1(a)(1), 26.3. Appellant
filed a notice of appeal on March 19, 2019. In his motion to dismiss, appellee acknowledges that

the notice of appeal was filed during the fifteen-day grace period. To date, however, appellants

have not sought an extension of time to file the notice of appeal.

       Because the notice of appeal is untimely, we grant appellee’s motion and dismiss this

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE


190332F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KATAYOUN MOHAMMADI-JAVIDI                         On Appeal from the 199th Judicial District
 AND ILA BIGVAND, Appellants                       Court, Collin County, Texas
                                                   Trial Court Cause No. 199-00825-2017.
 No. 05-19-00332-CV         V.                     Opinion delivered by Justice Whitehill.
                                                   Justices Partida-Kipness and Pedersen, III
 BRIAN ROBINSON, Appellee                          participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee BRIAN ROBINSON recover his costs of this appeal from
appellants KATAYOUN MOHAMMADI-JAVIDI AND ILA BIGVAND.


Judgment entered May 6, 2019.




                                             –3–